Per Curiam.
James G. McCloskey seeks leave to appeal from the denial of his application for post conviction relief from his 1958 conviction of assault and battery. In McCloskey v. Director, 230 Md. 635, 187 A. 2d 833 (1963), this Court reviewed the legality of his commitment to Patuxent and denied his application for leave to appeal.
After an evidentiary hearing at which the petitioner had court-appointed counsel, Judge Keating of the Circuit Court for Cecil County denied relief in an opinion and order of September 27, 1965. The application for leave to appeal is denied for the reasons stated in Judge Keating’s opinion. Judge Keating stated that the petitioner’s contentions as to guilt or innocence were passed on by the Court of Appeals which was not the *718case. At his jury trial for assault and battery, petitioner had privately employed counsel, and he did not appeal. The question of the petitioner’s guilt or innocence, while subject to review on direct appeal, will not be considered on application for post conviction relief. Roe v. Director, 240 Md. 717, 719-20, 214 A. 2d 162 (1965).

Application denied.